Title: To George Washington from Philip Van Rensselaer, 6 May 1776
From: Van Rensselaer, Philip
To: Washington, George



Sir
Albany May 6. 1776

I think it my Indispensible duty to acquaint You that the small Arms now in the store unfit for service, Cannot be made fit for service this season by the Armorers in this place & the Neighbouring places—I aply’d to General Thompson for his Armorers, but he was of Oppinion that they would be wanted in Canada—I therefore give you this Early notice, & beg that some Armorers may be Sent as soon as possible to repair the public arm⟨s.⟩ Great numbers of the troops that Comes from N. York have arms unfit for service and numbers with out any at all. I am your most Humble servt

P.V. Rensselaer

